Name: Commission Regulation (EEC) No 3482/89 of 20 November 1989 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: foodstuff;  fisheries;  tariff policy
 Date Published: nan

 22.11.1989 EN Official Journal of the European Communities L 338/9 COMMISSION REGULATION (EEC) No 3482/89 of 20 November 1989 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 3469/89 (2), and in particular Article 9 thereof, Whereas, in order to ensure uniform application of the combined nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 337, 21. 11. 1989, p. 5. ANNEX Description of the goods CN code classification Reasons (1) (2) (3) 1. Right or left sides of salted saithe, without the head, spinal column, fins or guts, with the skin and pin bones (epipleuralis), but without any other bones, known as standard fillets 0305 30 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 0305, 0305 30 and 0305 30 90 The product is to be considered as a fillet within the meaning of the explanatory notes to CN codes 0305 30 11 to 0305 30 90 and 0304 20 11 to 0304 20 99, second paragraph 2. A food preparation containing:  99,2 % sucrose  0,6 % aspartame  0,2 % acesulphame K The product is put up in small cubes and is used as a diet sweetener 2106 90 99 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 2106, 2106 90 and 2106 90 99. By virtue of the high sweetening power of the synthetic sweeteners contained in the product, the product has lost the character of sugar of CN code 1701 and constitutes a food preparation (see also the HS explanatory notes, heading 2106, second subparagraph, item 10)